Exhibit LEXICON PHARMACEUTICALS REPORTS 2008 SECOND QUARTER FINANCIAL RESULTS Five Clinical Programs Anticipated by Year-End Conference Call and Webcast at 11:00 a.m. Eastern Time The Woodlands, Texas, July 29, 2008 – Lexicon Pharmaceuticals, Inc. (Nasdaq:LXRX), a biopharmaceutical company focused on discovering and developing breakthrough treatments for human disease, today updated its drug development progress and reported financial results for the three and six months ended June 30, “Our four clinical programs are progressing well,” said Dr. Arthur T. Sands, president and chief executive officer of Lexicon.“During this last quarter, we achieved Fast Track status for LX1032 for carcinoid syndrome; completed Phase 1 studies of LX1031, our drug candidate for irritable bowel syndrome; and initiated multi-dose Phase 1 trials of LX2931, our drug candidate for rheumatoid arthritis.We are looking forward to clinical results in multiple programs in the second half of 2008, in addition to advancing a fifth drug candidate for diabetes into human clinical trials by the end of this year.” Highlights § Lexicon received Fast Track status from the U.S. Food and Drug Administration (FDA) for development of LX1032, the company’s orally-delivered small molecule drug candidate for managing gastrointestinal symptoms associated with carcinoid syndrome.Having completed a single-dose Phase 1a clinical trial, Lexicon initiated a multi-dose Phase 1b clinical trial in June 2008.The Phase 1b trial is a randomized, double-blind, ascending multiple-dose study designed to evaluate the safety and tolerability of LX1032 in approximately 40 healthy volunteers.Lexicon expects data from the Phase 1b clinical trial before the end of the year.Results from this study will be used to support the exploration of potentially therapeutic doses in patients with carcinoid syndrome in accordance with its Fast Track status.Clinical development of LX1032 is being funded through a product development collaboration with Symphony Capital Partners, L.P. and its co-investors. § Lexicon completed Phase 1 studies of LX1031, the company’s orally-delivered small molecule drug candidate for irritable bowel syndrome. § Lexicon initiated a Phase 1b multi-dose trial for LX2931, the company’s orally-delivered small molecule drug candidate for autoimmune disorders such as rheumatoid arthritis. § Lexicon implemented a reorganization designed to reduce costs and increase efficiencies in its research and discovery operations.As part of the reorganization, Lexicon expects to reduce its expenses by approximately $5 million, net of severance costs, for the balance of 2008 and approximately $11 million on an annualized basis. Financial Results Revenues:Lexicon’s revenues for the three months ended June 30, 2008 decreased 24 percent to $9.6million from $12.6 million for the corresponding period in 2007.The decrease was primarily attributable to the completion in 2007 of the project funded by Lexicon’s award from the Texas Enterprise Fund, the completion in 2007 of the target discovery portion of its alliance with Takeda Pharmaceutical Company Limited, and reduced revenues in the three months ended June 30, 2008 under its alliance with N.V. Organon due to its progress towards completing the target discovery portion of the alliance, offset in part by higher technology license fees.For the six months ended June 30, 2008, revenues decreased 29 percent to $18.5million from $26.1 million for the corresponding period in 2007. Research and Development Expenses:Research and development expenses for the three months ended June 30, 2008 increased 19 percent to $30.3 million from $25.6 million for the corresponding period in 2007.The increase was primarily due to higher preclinical and clinical costs related to the advancement of Lexicon’s drug development programs and severance costs associated with a reduction in personnel in May 2008, partially offset by decreased research expenses as a result of the company reallocating resources from genetics research efforts to drug development.For the six months ended June 30, 2008, research and development expenses increased ten percent to $58.2 million from $52.9million for the corresponding period in General and Administrative Expenses:General and administrative expenses for the three months ended June 30, 2008 increased 12 percent to $5.6 million from $5.0 million for the corresponding period in 2007.The increase was primarily attributable to severance costs associated with a reduction in personnel in May 2008.For the six months ended June30, 2008, general and administrative expenses increased eight percent to $11.1million from $10.3 million for the corresponding period in Net Loss:Net loss for the three months ended June 30, 2008 was $20.0 million, or $0.15 per share, compared to net loss of $13.6 million, or $0.17 per share, in the corresponding period in 2007.Net loss for the six months ended June 30, 2008 was $38.0 million, or $0.28 per share, compared to a net loss of $32.5 million, or $0.41 per share, for the corresponding period in 2007.For the three and six months ended June 30, 2008, net loss included non-cash, stock-based compensation expense of $1.6 million and $3.4 million, respectively.For the three and six months ended June 30, 2007, net loss included non-cash, stock-based compensation expense of $1.7 million and $3.2 million, respectively. Cash and Investments:As of June 30, 2008, Lexicon had $200.5 million in cash and investments, including $26.9 million in cash and investments held by
